Citation Nr: 1733166	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  11-17 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder (to include pancreatitis, esophagitis, sigmoid diverticulosis, irritable bowel syndrome, diarrhea of uncertain etiology, and functional bowel disease), to include as due to contaminated water at Camp Lejeune.


REPRESENTATION

Appellant represented by:	Margaret Matthews, Agent 


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel




INTRODUCTION

The Veteran had active duty service from September 1976 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  Jurisdiction was subsequently transferred to the RO in Louisville, Kentucky.

In April 2013, June 2014, and June 2015, the Board remanded the issue herein for further development.  In the June 2015 remand, the Board directed the Agency of Original Jurisdiction (AOJ) to: (1) obtain all records from the Boston VA Healthcare System dated on or after June 17, 2000; and (2) obtain an addendum medical opinion to address any additional VA records and nexus.  In substantial compliance with the directives, the AOJ verified that the requested records were associated with the claims file and obtained the requested opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket.  See 38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).


FINDING OF FACT

The Veteran's current gastrointestinal disorder is not etiologically related to his service, including any exposure to contaminated water at Camp Lejeune.


CONCLUSION OF LAW

The criteria for service connection for a gastrointestinal disorder have not been met.  See 38 U.S.C.A. §§ 1110, 5103, 5103A(b)(2)(B), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307(a)(7), 3.309(f) (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran generally contends that his current gastrointestinal disorder is etiologically related to his service, including from exposure to contaminated water at Camp Lejeune.  Additionally, the Veteran's representative contends that the Board should focus on "whether there is any probability" of etiological relation, instead of "quibble[ing] around non-medical semantics/metrics such as 'more likely than not' or 'as likely as not.'"  See November 2014 Correspondence.  While the Board acknowledges these contentions, the Board finds that the preponderance of the evidence is against a finding that the Veteran's condition is etiologically related to his service, including any exposure to contaminated water at Camp Lejeune.  As such, the Board must deny the claim.

First, the Board notes that the Veteran has a current disability of a gastrointestinal disorder (to include pancreatitis, esophagitis, sigmoid diverticulosis, and possible irritable bowel syndrome).  Second, the Board notes that service treatment records indicate that the Veteran was stationed at Camp Lejeune from November 1976 to September 1977.  As such, the Veteran's potential exposure to contaminated water (containing volatile organic compounds [VOCs] trichloroethylene [TCE] and perchloroethylene [PCE]) at Camp Lejeune is presumed.  See 38 U.S.C.A. § 5103A(b)(2)(B).  Therefore, the Veteran's case turns on whether his current disability was at least as likely as not (50 percent probability or greater) caused or aggravated by his service, including, but not limited to, any exposure to contaminated water (nexus).

The Board presumes nexus for certain disabilities; however, gastrointestinal disorders are not among those presumed.  See 38 C.F.R. §§ 3.307(a)(7), 3.309(f).  As such, the Veteran is precluded from service connection on a presumptive basis.  However, the Veteran's inability to prevail on a presumptive basis does not foreclose his opportunity to prevail on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-33 (Fed. Cir. 1994).  Based on the evidence discussed below, however, the Board finds that the preponderance of the evidence is against a finding of service connection on a direct basis.  

The Board acknowledges the Veteran's opinion that his gastrointestinal disorder is etiologically related to his service.  However, the Board finds that the Veteran does not have the necessary medical background to render a competent etiological opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  As such, the Veteran's opinion holds no probative value.

In September 2009, a VA examiner noted that the Veteran had been seen by medical practitioners, but had received no firm etiological opinion.  The examiner diagnosed diarrhea of uncertain etiology.  The Board finds this examiner competent to render such an opinion and credible, in that the opinion is consistent with the Veteran's longitudinal medical history; further, the examiner furnished sufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  As such this opinion holds probative value.  Id. 

In a September 2009 correspondence, private provider Dr. AB opined that "prior toxic exposures cannot be ruled out as a possible explanation for [the Veteran's] symptoms and is as likely as not."  The Board finds this opinion inadequate because of internal inconsistency and lack of rationale.  See Barr, 21 Vet. App. at 307.  The provider opined that: (1) etiology was unknown; (2) the cause may be toxic exposures; and (3) that the Camp Lejeune contaminants were "as likely as not" the toxic exposures.  These conclusions indicate an inconsistent level of probability.  Beyond this inconsistency, the provider did not support his opinion with any medical or scientific data and failed to discuss how the Veteran's history of other toxic exposures (long-standing tobacco abuse and heavy alcohol use) could impact nexus.  As such, this opinion holds no probative value.  Id.

In a May 2010 correspondence, private providers Dr. AL and nurse practitioner EF discussed the Veteran's efforts to seek diagnoses and treatment for his symptoms.  However, the providers did not opine regarding nexus.  Similarly, in a November 2010 correspondence, private provider Dr. AL stated that he had "exhausted most of the current diagnostic testing," but still could not opine regarding etiology.

In an April 2011 medical record from private provider Dr. AB, the provider stated that the Veteran provided him with evidence of an ongoing investigation into service members who served at Camp Lejeune, several of whom had developed "severe unexplained diarrheal/gastrointestinal versus other malignancies and some breast cancers in men."  However, the provider wrote that the "etiology of these is unclear, but there is some question at least according to the paperwork provided by [the Veteran] that there might have been toxin to which they have been exposed."  The provider continued on to state that it was his "understanding in reviewing the literature that [the Veteran] has brought with him, [that] it appears at least that there is an active ongoing investigation into whether or not this might have been the case" and, as such, "this remains another potential explanation for [the Veteran's] symptoms," even though the provider "[could] not definitively say causatively that [the Veteran's] symptoms are associated with this."  If further evaluation continued to result in undeterminable etiology, the provider stated that he would then "look at whether or not there is the possibility that toxic exposure during his military service might be a contributor."  The Board finds this provider competent to render such an opinion and credible, in that the opinion is consistent with the Veteran's longitudinal medical history; further, the provider furnished sufficient rationale.  See Barr, 21 Vet. App. at 307.  As such this opinion holds probative value.  Id. 

In April 2011, a VA examiner diagnosed chronic diarrhea of uncertain etiology and opined that it was less likely than not caused by or the result of the exposure to Camp Lejeune contaminants.  The examiner explained that he was "unable to find any information that the symptoms [the Veteran] complains of have ever been linked to his possible exposure to the Camp Lejeune water" and that "[m]ost of the conditions possibly related are tumors of various types."  

In May 2011, a VA examiner provided an addendum opinion, which concluded that the Veteran's pancreatic disorders were less likely than not caused by or related to Camp Lejeune exposures.  The examiner explained that the Veteran had a treatment history that included "exhaustive" testing without diagnosis.  The examiner also explained that there "is a significant history of heavy alcohol use which can lead to chronic pancreati[c] problems."  The examiner provided references to Camp Lejeune literature, which revealed "no conclusive link to pancreatic disorders." 

The Board notes that the April 2013 Board remand requested another addendum opinion, as the April 2011 and May 2011 VA opinions addressed the Veteran's pancreatitis and chronic diarrhea, but did not consider any of the Veteran's other gastrointestinal diagnoses.  A subsequent addendum opinion was rendered in December 2013 and the Board has discussed the probative value of the comprehensive opinion (original April 2011 opinion and its May 2011 and December 2013 addendums) below.  

In an April 2013 correspondence, private provider Dr. AB expanded on his September 2009 opinion, stating that "prior toxic exposures once again cannot be ruled out as a possible explanation for [the Veteran's] symptoms as [it] is as likely as not."  The provider further commented that it "is unclear to what degree some of the symptoms might have been related to [the Veteran's] occupational exposure."  The Board finds this provider competent to render such an opinion and credible, in that the opinion is consistent with the Veteran's longitudinal medical history; further, the provider furnished sufficient rationale.  See Barr, 21 Vet. App. at 307.  As such this opinion holds probative value.  Id. 

In a June 2013 correspondence, private provider Dr. JL mentioned the Veteran's time at Camp Lejeune and discussed the Veteran's efforts to seek diagnoses and treatment for his symptoms from various doctors.  The provider discussed how etiology was still unknown.  The Board finds this provider competent to render such an opinion and credible, in that the opinion is consistent with the Veteran's longitudinal medical history; further, the provider furnished sufficient rationale.  See Barr, 21 Vet. App. at 307.  As such this opinion holds probative value.  Id. 

In December 2013, the VA examiner from the May 2011 addendum expanded his opinion to include consideration of all of the Veteran's gastrointestinal diagnoses.  The examiner concluded that the diagnoses were less likely than not incurred in or caused by the contended Camp Lejeune exposure.  The examiner explained that the Veteran's time at Camp Lejeune provided a limited exposure window.  The examiner further explained that Camp Lejeune literature "reveals no conclusive link to gastrointestinal disorder, to include pancreatitis, esophagitis, sigmoid diverticulosis, and possible irritable bowel syndrome disorders."  Although the examiner noted the private opinions indicating that there "may" be a link to toxins, the examiner emphasized that this possibility does not rise to the 50 percent level.  The Board finds the examiners (from the original April 2011 opinion and its May 2011 and December 2013 addendums) competent to render such opinions and credible, in that the opinions are consistent with the Veteran's longitudinal medical history; further, the examiners comprehensively furnished sufficient rationale.  See Barr, 21 Vet. App. at 307.  As such these opinions comprehensively hold probative value.  Id. 

In an August 2015 correspondence, private provider Dr. JL explained that, although the Veteran was "sent to multiple [gastrointestinal] doctors," his current doctor "has been unable to find a clear etiology."  The Board finds this provider competent to render such an opinion and credible, in that the opinion is consistent with the Veteran's longitudinal medical history; further, the provider furnished sufficient rationale.  See Barr, 21 Vet. App. at 307.  As such this opinion holds probative value.  Id. 

In April 2016, a VA subject matter expert (occupational and environmental medicine physician) opined that the Veteran's gastrointestinal diagnoses are less likely than not due to or caused by his exposure to contaminated water at Camp Lejeune.  The expert explained that the Veteran was at Camp Lejeune for a total of less than one year and that no medical or scientific literature was located that demonstrated a relationship between any of the diagnoses and: (1) low level solvent exposure in drinking water for less than one year; (2) solvent exposure at all 30 to 35 years after cessation of exposure; or (3) solvent exposure in general.  Additionally, the expert referenced research by the National Research Council (NRC) of the National Academies and the Agency for Toxic Substances and Disease Registry (ATSDR), noting that the NRC found that the only gastrointestinal effect for which the committee felt there were studies worth reviewing was chronic pancreatitis and, even then, there was "only an imprecise suggestion of a possible association with high cumulative exposure to chlorinated solvents." 

The expert highlighted that the private opinions from Drs. AB and JL contained internal inconsistencies and lacked rationales (as discussed above).  The expert opined that "[e]ven if, and this is not supported by any studies, the toxic chemicals at Camp Lejeune to which [the Veteran] was exposed for less than four fifths of one year carried the same level of risk as his 20+ pack year smoking history and also the same level of risk as his 30+ years of heavy drinking (1977 [to] 2008), this would mean that each have a 33 [percent] likelihood of being causative."  As such, the expert concluded that "each of the three carry a risk of well under 50 percent of being the cause of his symptoms." 

The expert further emphasized that: (1) there is no indication that the chemicals at Camp Lejeune have been associated with the Veteran's symptoms; (2) one year of low-level exposure to these chemicals does not equal 20+ years of exposure to the myriad of chemicals in cigarette smoke or 30+ years of heavy exposure to alcohol taken internally; (3) the cause of the Veteran's symptoms are unknown and the strongest statement that can be made about any possible etiology is that the symptoms are possibly related; and (4) when evaluating conditions of unknown etiology, without some evidence for a specific cause, all considerations have equal weight and, therefore, exposure to Camp Lejeune contaminants is clearly not at least 50 percent likely to have caused the Veteran's symptoms.  The Board finds this expert competent to render such an opinion and credible, in that the opinion is consistent with the Veteran's longitudinal medical history; further, the expert furnished sufficient rationale.  See Barr, 21 Vet. App. at 307.  As such this opinion holds probative value.  Id.      

Based on the aforementioned evidence, the Board finds that the preponderance of the evidence is against a finding of service connection.  As discussed above, while private providers opined that the Veteran's gastrointestinal disability was as likely as not caused by Camp Lejeune exposures, these opinions were internally inconsistent regarding level of probability and lacked sufficient rationale.  Further, the majority of private and VA opinions concluded that the etiology of the Veteran's gastrointestinal disability is simply unknown.  A disability with an unknown etiology and a mere possibility of association to Camp Lejeune exposures certainly does not meet the legal criteria for establishing nexus (50 percent probability or greater).  Furthermore, the Board assigns the highest probative value to the April 2016 opinion from the subject matter expert because his opinion was the only one that thoroughly incorporated analysis of how the Veteran's history of other toxic exposures diluted nexus.  In sum, as the preponderance of the evidence is against a finding of service connection, the benefit-of-the-doubt standard cannot be applied and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for a gastrointestinal disorder (to include pancreatitis, esophagitis, sigmoid diverticulosis, irritable bowel syndrome, diarrhea of uncertain etiology, and functional bowel disease), to include as due to contaminated water at Camp Lejeune, is denied.



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


